Citation Nr: 9908870	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for hearing loss of 
the right ear.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952, and from January 1953 to April 1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi, that denied the 
veteran's claim for a compensable evaluation for hearing loss 
of the right ear.  Since filing his appeal, the veteran has 
relocated to Alabama, and the Montgomery RO has become the 
servicing agency.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Audiometric examinations have shown the veteran as having 
level I, and subsequently level IV, hearing in the right ear; 
there is no service-connected hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss of 
the right ear have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has petitioned the VA for a compensable 
evaluation for his hearing loss of the right ear.  In 
accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), 
Murphy v. Derwinski, 1 Vet. App. 78 (1990), and Shipwash v. 
Brown, 8 Vet. App. 218 (1995), the appellant has presented a 
well-grounded claim.  The facts relevant to this appeal have 
been properly developed and the obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech reception tests together with the average hearing-
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second, 
reported as result of VA regional office or authorized 
audiology clinic examinations.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. §§ 3.383(a)(3), 
4.85, 4.87, Diagnostic Codes 6100 to 6110 (1998).

On the authorized audiological evaluation performed in May 
1996, pure tone thresholds with respect to the right ear were 
20, 15, 60, and 65, respectively, at 1000, 2000, 3000 and 
4000 cycles per second, respectively, with an average 
frequency of 40.  Audio Exam, May 31, 1996.  Per this same 
report, the speech recognition score was 96 percent.  The 
examiner also wrote:

Moderately severe to severe high 
frequency sensorineural hearing loss 
right ear. . . .

A second audiological evaluation was performed in January 
1999, with pure tone thresholds with respect to the right ear 
measured at 50, 55, 75, and 80, respectively, at 1000, 2000, 
3000 and 4000 cycles per second, respectively, with an 
average frequency of 65.  Audio Exam, January 5, 1999.  Per 
this same report, the speech recognition score was 88 
percent.  The examiner also wrote:

Results suggest a mild to severe 
sensorineural hearing loss in the right 
ear. . . .

Table VIa*
Average Puretone Decibel Loss
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
Numeric Designation
*This table is for use only as specified in 4.85(c).

Using the chart above, the first findings indicate hearing 
acuity at level I in the right ear in accordance with 38 
C.F.R. § 4.87, Part 4, Diagnostic Code 6100 (1998).  The 
veteran is not service connected for a left ear hearing loss, 
so hearing in that ear is considered normal, or level I.  In 
applying the schedular criteria to these test results, with 
the right ear at level I, and the other ear at level I, [see 
chart below] only a noncompensable disability rating is 
warranted.  38 C.F.R. Part 4, Diagnostic Code 6100 (1998).  

Percentage Evaluations for Hearing Impairment

LEVEL OF
HEARING
IN
BETTER
EAR
XI

100
*
(61
00)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
Lev
el 
of 
Hea
rin
g 
in 
Poo
rer 
Ear

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
*  Entitled to special monthly compensation under 38 C.F.R. 
3.350(a) (38 U.S.C. 314(k)).

[41 FR 11298, Mar. 18, 1976, as amended at 52 FR 44119, Nov. 
18, 1987]

If the Board uses the second audiological results, the second 
findings indicate hearing acuity at level IV in the right 
ear.  Again, the hearing level in the left ear is considered 
normal, level I, because it is not service-connected.  In 
applying the schedular criteria to the second results, with 
the right ear at level IV, and the other ear at level I, only 
a noncompensable rating is warranted.  38 C.F.R. Part 4, 
Diagnostic Code 6100 (1998).  

Hence, because the audiological results do not support an 
increased evaluation, the veteran's request is denied.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
6100 (1998).  The Board adds that if, in the future, the 
veteran's hearing would become worse, he is encouraged to 
seek reexamination of his service-connected disability.  If 
the worsening condition were found on examination, the 
results might lead to a greater disability evaluation.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to a compensable evaluation for hearing loss of 
the right ear is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


